Exhibit 10.2
AMENDMENT TO THE ALTERNATIVE INVESTMENT SELLING AGENT AGREEMENT
This amendment (“Amendment”) dated as of the 1st day of July, 2020 to the
Alternative Investment Selling Agent Agreement (the “Agreement”) dated as of
November 1, 2018 by and among each of the limited partnerships listed on
Schedule 1 hereto (each, a “Partnership,” and together, the “Partnerships”),
Ceres Managed Futures LLC, a Delaware limited liability company (the “General
Partner”), Morgan Stanley Distribution Inc., a corporation incorporated under
the laws of the Commonwealth of Pennsylvania (“MSDI” or “Selling Agent”), and
Harbor Investment Advisors LLC, a Maryland limited liability company (“Harbor”
or “Sub-Selling Agent”). Capitalized terms used herein but not otherwise defined
shall have the respective meanings assigned to them in the Agreement.
W I T N E S S E T H:
WHEREAS, the General Partner, the Partnerships, the Selling Agent and the
Sub-Selling Agent agree to amend the Agreement to (i) reflect a reduction in the
annual Ongoing Sub-Selling Agent Fee payable to the Sub-Selling Agent with
respect to Class A Units of each Partnership (with the exception of Ceres Orion
L.P. (“Orion”)) from 2.00% to 1.00% of the adjusted net assets of the Class A
Units only, (ii) reflect a change in the Ongoing Sub-Selling Agent Fee payable
to the Sub-Selling Agent with respect to Class A Units of Orion from a
transaction-based calculation to a flat annual fee of 1.00% of the adjusted net
assets of such Class A Units and (iii) update and replace Schedules 1 and 2; and
WHEREAS, pursuant to Section 15(c) of the Agreement, any change to the Agreement
must be in writing and signed by all parties.
NOW, THEREFORE, the parties agree as follows:
1.          Schedule 1 of the Agreement shall be deleted in its entirety and
replaced by Schedule 1 attached hereto.
2.          Schedule 2 of the Agreement shall be deleted in its entirety and
replaced by Schedule 2 attached hereto.
3.          The effective date of this Amendment shall be July 1, 2020.  Except
as specifically provided for in this Amendment, the terms of the Agreement are
hereby ratified and confirmed and remain in full force and effect.


4.          This Amendment, together with the Agreement and any other documents
referred to herein, constitutes the whole agreement between the parties relating
to the subject matter of this Amendment and supersedes and extinguishes any
prior drafts, agreements, undertakings, representations, warranties and
arrangements of any nature, whether in writing or oral, relating to such subject
matter.



--------------------------------------------------------------------------------

5.          This Amendment may be executed in any number of counterparts,
including via facsimile or email, each of which is an original and all of which
when taken together evidence the same agreement. Any signature on the signature
page of this Amendment may be an original, a fax or an electronically
transmitted signature or may be executed by applying an electronic signature
using DocuSign© or, if permitted by the General Partner (such permission not to
be unreasonably withheld), any other similar program.


6.          This Amendment shall be governed by and construed in accordance with
the laws of the State of New York.








[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have caused this Agreement to be
executed as of the day and year first above written.


THE PARTNERSHIPS LISTED
ON SCHEDULE 1 HERETO
 
By: Ceres Managed Futures LLC
 
Name: /s/ Patrick T. Egan                 
            Patrick T. Egan
Title:  President
 
Morgan Stanley Distribution, Inc.
 
Name: /s/ Frank Famiglietti                 
            Frank Famiglietti
Title:  Managing Director
 
 
Harbor Investment Advisory, LLC
 
Name: /s/ Will Schadty                      

            Will Schadty
Title:  Chief Compliance Officer
 
 
Ceres Managed Futures LLC
 
Name: /s/ Patrick T. Egan                 

            Patrick T. Egan
Title:  President
 
 




--------------------------------------------------------------------------------

Schedule 1
PARTNERSHIP
 
STATE AND DATE OF ORGANIZATION
 
EFFECTIVE DATE
 
Ceres Orion L.P.
New York; March 22, 1999
November 1, 2018
Managed Futures Premier Graham L.P.
Delaware; July 15, 1998
November 1, 2018
Ceres Tactical Systematic L.P.
New York; December 3, 2002
November 1, 2018
Ceres Tactical Global L.P.
Delaware; October 20, 1999
November 1, 2018




--------------------------------------------------------------------------------



Schedule 2
Fee1
 
Brokerage/Non-Consulting Clients
 
Advisory/Consulting Clients
 
Ceres Orion L.P.
Ongoing Sub-Selling Agent Fee
 
1.00% per year of the adjusted net assets of Class A Units (computed monthly by
multiplying the adjusted net assets of the Class A Units by 1.00% and dividing
the result thereof by 12).2
Class Z units will not be subject to an ongoing sub-selling agent fee.
 
Ceres Tactical Systematic L.P.
Ongoing Sub-Selling Agent Fee
 
1.00% per year of the adjusted net assets of the Partnership (computed monthly
by multiplying the adjusted net assets of the Partnership by 1.00% and dividing
the result thereof by 12)2. 0.75% annual of the net asset value per unit of
Class D Units paid on a monthly basis.
Class Z units will not be subject to an ongoing sub-selling agent fee.
 
Managed Futures Premier Graham L.P.
Ongoing Sub-Selling Agent Fee
 
1.0% per year of the net asset value per unit of Class A Units paid on a monthly
basis.
Class Z units will not be subject to an ongoing sub-selling agent fee.
 
Ceres Tactical Global L.P.
Ongoing Sub-Selling Agent Fee
 
1.0% per year of the net asset value per unit of Class A Units paid on a monthly
basis. 0.75% annual of the net asset value per unit of Class D Units paid on a
monthly basis.
Class Z units will not be subject to an ongoing sub-selling agent fee.
 

1 For the avoidance of doubt, the calculation of the Ongoing Sub-Selling Agent
Fee shall be based on units of each Partnership sold by Sub-Selling Agent only.
2 Adjusted net assets are month-end Net Assets increased by that current month’s
ongoing sub-selling agent fee, management fee, the general partner’s
administrative fee, the incentive fee accrued, other expenses and any
redemptions or distributions as of the end of such month.